Citation Nr: 1647221	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  11-12 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis of the lumbosacral spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The RO found clear and unmistakable error in an August 1971 rating decision that denied service connection for a back condition, granted service connection for traumatic arthritis of the lumbosacral spine, and assigned an evaluation of 10 percent, effective August 20, 1970.  The Veteran disagreed with the evaluation assigned.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in October 2012.  A transcript of the hearing has been associated with the claims file.

This matter was previously remanded by the Board in July 2014 for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2014 Remand, the Board directed the RO to undergo development to obtain private and VA treatment records.  After such development, the RO was directed to schedule the Veteran for a VA examination to determine the current severity of his service-connected back disability.  The Board requested a new examination as the record, including the Veteran's testimony at his October 2012 videoconference hearing, suggested that his back condition had worsened since his most recent VA examination in March 2010.  

The RO did not schedule the Veteran for an examination and explained in a November 2014 Supplemental Statement of the Case (SSOC) that an examination was not scheduled because "no new evidence was received to substantiate current treatment showing increased severity."  As a result of the RO's failure to schedule the Veteran for a VA examination to determine the severity of his back disability, there has not been compliance with the Board's July 2014 Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  As a result, the Board finds that remand is necessary in order to properly schedule the Veteran for a VA examination as it necessary in order to properly adjudicate the matter.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other back treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the extent of the Veteran's current back disability. 

The VA spine and neurological worksheets should be completed.  Necessary diagnostic tests, if any, should be conducted.  The claims file must be available for review and the examiner should state that it has been reviewed.

The examiner should discuss in detail the severity of the Veteran's back disability to include the severity and duration of any symptomatology associated with the Veteran's service connected back disability.  In particular, the examiner should:

a) Provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation. 

b) To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's back.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  

c) Describe in detail any neurological manifestations resulting from the Veteran's service-connected back disability. 

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




